Citation Nr: 0917108	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastritis. 

2.  Entitlement to service connection for hemorrhoids, with 
chronic constipation.

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for gastritis, hemorrhoids with chronic 
constipation, and a low back disability. 

The issues of entitlement to service connection for 
hemorrhoids, with chronic constipation, and a low back 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current diagnosis of gastritis. 


CONCLUSION OF LAW

The Veteran's claimed gastritis was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  However, the Veteran's claimed gastritis is not a 
condition for which service connection may be granted on a 
presumptive basis. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that this current gastritis is related 
to his service.  A review of his service medical records 
demonstrates that in February 1962, the Veteran complained of 
suffering from a cold and cough for two days.  He also had 
diarrhea for three days.  He was diagnosed with an upper 
respiratory infection.  A few weeks later, he complained of 
diarrhea and was diagnosed with acute gastroenteritis, course 
unknown.  He was assigned to quarters for one day.  The 
Veteran's service medical records are otherwise negative for 
any complaints, diagnosis, or treatment for gastroenteritis.  
On his September 1962 separation examination, no digestive or 
gastrointestinal abnormalities were found.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, VA treatment records dated from January 1983 to 
June 2005 are negative for any gastrointestinal problems and 
show no diagnosis of gastritis or gastroenteritis.  As there 
is no evidence of any current gastrointestinal symptoms or 
diagnoses, the Board finds that a VA examination is not 
required in this case.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Although the evidence shows that the Veteran was 
diagnosed with acute gastroenteritis while in service, there 
is no probative evidence to show that the Veteran has a 
current diagnosis of gastritis.  Therefore, the Board finds 
that a present disability has not been shown, and service 
connection for gastritis must, necessarily, be denied.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The Board has considered the Veteran's statements asserting a 
relationship between his claimed gastritis and his period of 
active service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms of an upset 
stomach because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, 
however, the Veteran is not competent to offer an opinion on 
medical diagnosis or causation, as there are many different 
gastrointestinal disorders, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The Board has carefully weighed the evidence of record, the 
statements of the Veteran, and the treatment records, in 
light of the applicable law, and finds that equipoise is not 
shown.  As the weight of the medical evidence fails to 
support the Veteran's claim for service connection of 
gastritis, the Board is unable to grant the benefit sought.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and November 
2006 and a rating decision in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the claim. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for gastritis is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).   

The Veteran's service medical records indicate that in May 
1962, he fell and hurt his left rib and complained of 
soreness of the low back.  The impression was acute myositis 
of the lumbosacral area.  He was assigned to quarters for one 
day.  
Post-service VA clinical records reveal that on X-ray 
examination in November 1997, there were degenerative changes 
to the lumbar spine. On April 1999 X-ray examination, there 
was degenerative spurring of the lumbar spine with narrowing 
of the L3-4 and L5-S1 disc spaces.  In July 1999, the Veteran 
complained of back pain, with bilateral lower extremity edema 
that had been present for several weeks.  To date, no medical 
professional has opined as to the relationship between the 
current low back disability and the Veteran's period of 
active service.  The Veteran has not yet been afforded a VA 
examination.  Accordingly, it remains unclear to the Board 
whether the Veteran's current low back disability is related 
to the injury sustained in service.  As a VA examiner has not 
yet had the opportunity to review the Veteran's claims folder 
and render an opinion as to whether the Veteran's current low 
back disability is related to an injury sustained in service, 
and such a relationship is unclear to the Board, a remand for 
an examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In regard to the Veteran's claim for service connection for 
hemorrhoids, with chronic constipation, the Veteran's service 
medical records demonstrate that he suffered from internal 
and external hemorrhoids while in service.  On November 1958 
pre-induction examination, no abnormalities of the anus or 
rectum or hemorrhoids were found.  However, on October 1960 
induction examination, the Veteran checked "yes," on the 
medical history questionnaire that he had or previously had 
rectal disease.  Physical examination revealed no 
abnormalities.  In April 1961, the Veteran was found to have 
thrombosed external hemorrhoids and was admitted to the 
hospital.  He reported that he had had difficulty with 
hemorrhoids for two years.  He reported experiencing 
occasional bleeding, discomfort, and tenesmus.  At that time, 
he underwent a hemorrhoidectomy.  His recovery was considered 
uneventful except for a blood transfusion.  In June 1961, he 
complained of constipation that had been present ever since 
the operation.  In November 1961, he reported intermittent 
constipation and bloody stools.  He was prescribed medication 
which he reported provided him with relief.  His September 
1962 separation examination showed no abnormalities of the 
anus or rectum.

Post-service VA clinical records reveal that in September 
2002, the Veteran was admitted to the hospital for 
prostatitis.  He reported a six day history of constant pain 
from his penis to his rectum.  In November 2002, the Veteran 
reported a history of chronic constipation and pencil stools.  
There was a questionable mass above the prostate.  He was 
noted to have a history of a benign neoplasm of the rectum 
and anus and constipation.  A rectal lesion was found and 
removed.  Cancer was ruled out.  

The Veteran has not been afforded a VA examination in 
relation to this claim.  The Veteran has stated that his 
symptoms of chronic constipation and removal of a rectal 
lesion are related to the hemorrhoids and constipation he had 
in service.  The Veteran is competent to testify as to the 
continuity of symptom otology capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006).  Because the Veteran is competent to testify as 
to the continuity of symptomatology of chronic constipation 
and experiencing the symptoms associated with hemorrhoids, 
and he has not yet been afforded a VA examination with 
respect to this claim, the relationship between the Veteran's 
current symptomatology and those that he experienced in 
service remains unclear to the Board, and a remand for an 
etiological opinion is therefore necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, because the Veteran stated on October 1960 
induction examination that he had "rectal disease," and he 
reported less than a year later that he had experienced 
symptoms relating to hemorrhoids for over two years, the RO 
should send a letter to the Veteran inquiring as to whether 
he had received treatment for hemorrhoids or rectal disease 
prior to service, and, if so, to authorize the release of 
those records, as they are pertinent to his claim for service 
connection. 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran inquiring 
as to whether he received treatment for 
hemorrhoids or rectal disease prior to his 
active service or following his active 
service, and, if so, to authorize the 
release of those records to the VA.  Then, 
after obtaining any necessary 
authorization from the Veteran, attempt to 
obtain the records indicated.  All 
attempts to secure any records must be 
documented in the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current 
diagnosis of hemorrhoids, to include 
chronic constipation, and his period of 
active service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hemorrhoids, symptoms related to 
hemorrhoids, or chronic constipation, is 
etiologically related to the Veteran's 
period of service, to include the April 
1961 hemorrhoidectomy and resulting 
complaints of constipation and bloody 
stools.  Additionally, the examiner should 
specifically comment as to whether there  
is clear and unmistakable evidence that 
the Veteran's hemorrhoids and related 
symptomatolgy pre-existed his service, and 
if so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the pre-existing hemorrhoids and 
constipation were aggravated or 
permanently worsened as a result of his 
active service.  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The examiner should 
review the claims folder and the 
examination report should note that 
review.

3.  Schedule the Veteran for a VA 
examination of the spine to determine 
whether there is any relationship between 
his current low back disability and his 
period of active service.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
low back disability is etiologically 
related to any complaints or treatment for 
back pain during service or related to any 
other incident of active service, to 
include the May 1962 diagnosis of acute 
myositis of the lumbosacral area.   If 
necessary, the examiner should reconcile 
the opinion with the medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims folder 
and the examination report should note 
that review.

4.  Then, readjudicate the claims.  If any 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


